Citation Nr: 0718171	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-37 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to an initial compensable evaluation for 
azoospermia. 

2.  Entitlement to a rating in excess of 50 percent for 
dysthymic disorder, beginning March 9, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1973 
to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for nervous condition [since diagnosed as dysthymic disorder] 
with an evaluation of 10 percent, effective December 8, 1993, 
and service connection for azoospermia with an evaluation of 
0 percent.  

In August 2003 the veteran appeared at the Columbia RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

In a decision dated in December 2004 the Board granted a 
rating of 50 percent for dysthymic disorder for the period 
prior to March 9, 2000.


FINDINGS OF FACT

1.  On August 1, 2003, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal for 
an initial compensable rating for his service-connected 
azoospermia. 

2.  The veteran's dysthymic disorder has not seriously 
impaired his ability to establish and maintain effective or 
favorable relationships with people, and has not led to 
pronounced impairment of his ability to obtain or retain 
employment since March 9, 2000. 

3.  The veteran's dysthymic disorder has caused occupational 
and social impairment with reduced reliability and 
productivity since March 9, 2000.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
an initial compensable evaluation for azoospermia have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for a rating in excess of 50 percent since 
March 9, 2000, for dysthymic disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9400, 4.132, Diagnostic Code 9400 
(1996, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial compensable evaluation for azoospermia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

During his August 2003 Board hearing the veteran withdrew his 
appeal for an initial compensable rating for azoospermia.  
See Transcript at p. 3.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration.  The Board therefore does not have 
jurisdiction to review the appeal and it is dismissed.  38 
U.S.C.A. § 7105.

II.  Increased rating for dysthymic disorder

In April 1995 the veteran was granted service connection for 
nervous condition with an evaluation of 10 percent, effective 
December 8, 1993, which the veteran appealed.  In June 1996 
the rating for this disorder was increased from10 percent to 
30 percent effective December 8, 1993.  In April 2000 the 
rating for the veteran's psychiatric disease, now diagnosed 
as dysthymic disorder, was increased from 30 percent to 50 
percent, effective March 9, 2000.  In December 2004 the Board 
granted a rating of 50 percent for dysthymic disorder for the 
period prior to March 9, 2000.  In an October 2006 rating 
decision, the RO effectuate the increase and assigned an 
effective date for the 50 percent rating of December 8, 1993.  
The veteran seeks an evaluation in excess of 50 percent for 
his service-connected dysthymic disorder for the period 
beginning March 9, 2000.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret reports 
of examinations in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

During the pendency of this appeal the schedular criteria for 
rating psychiatric disabilities were revised effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
These changes included redesignation of § 4.132 as § 4.130 
and revision of the newly redesignated § 4.130.  

Under the old criteria, a 50 percent rating was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was substantially 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment  
38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior 
to November 7, 1996).  A 70 percent evaluation was warranted 
for psychoneurotic symptoms when the ability to establish and 
maintain effective or favorable relationships with people was 
seriously impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  
Id.  A rating of 100 percent was warranted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and demonstrable inability to obtain or 
retain employment.  Id.  

Under the revised criteria, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9433 (effective November 7, 
1996).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

The highest rating of 100 percent is not warranted unless 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  It is the policy of 
VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Although VAOPGCPREC 3-2000 prohibits the application of the 
current schedular criteria prior to their effective date, the 
reverse is not true with respect to application of former 
schedular criteria prospectively.  As such, the veteran's 
claim will be evaluated under both the old and new criteria 
since the veteran submitted his request for increased 
benefits prior to applicable schedular changes.

Findings from compensation and pension examinations done in 
March 2000, July 2002, and September 2006 are of moderate-to-
severe social and occupational impairment, with symptoms that 
include depressed mood; mild dysphoria, occasional crying, 
difficulty sleeping, anergia, anhedonia, isolation, low 
energy, poor motivation, and some difficulty with 
concentration and memory.  GAF score of 50 (obtained during 
all three examinations) confirms clinical findings of 
moderate-to-severe symptomatology.  See DSM-IV.  Mental 
health treatment records dating from March 2005 to July 2006 
reflect GAF scores at or above 60, which is indicative of 
mild symptomatology.  

While the veteran's ability to obtain or retain employment is 
impaired, a rating in excess of 50 percent under the old 
criteria is not warranted, since the evidence indicates that 
the veteran's inability to obtain or retain employment is 
largely due to his cancer.  Indeed, during his September 2006 
examination the veteran attributed his inability to work to 
his cancer.  Moreover, despite a consistent GAF of 50, the 
evidence does not reflect serious impairment of social 
functioning, particularly in light of the veteran's long time 
marriage.  Although the veteran says that he has no friends, 
he reports that he lives with his wife (of 23 years) and 
young child and describes his family relationships as good.  
The Board also notes that a GAF of 50 is exactly between 
moderate and severe ranges on the global functioning scale; 
denoting as much a moderate as severe level of impairment.  
In fact, the September 2006 examiner plainly described the 
veteran's level of social and occupational impairment as 
"moderate to severe," which clearly comports to a rating of 
50 percent under the old criteria.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400.  Accordingly, based on all of the 
evidence of record, and having resolved all reasonable doubt 
in favor of the veteran, the Board finds that the criteria 
for a rating of 70 percent or higher under the old rating 
criteria have not been met.  38 C.F.R. §§ 3.102, 4.2, 4.132, 
Diagnostic Code 9400.  

The evidence also does not support a rating in excess of 50 
percent under the new criteria.  Although occupational and 
social functioning are impaired, the record contains no 
evidence of the kinds of symptoms contemplated by a rating of 
70 percent or higher, such as suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; impaired impulse control; spatial disorientation; or 
delusions.  38 C.F.R. § 4.130, Diagnostic Code 9433.  Indeed, 
examiners note that the veteran is alert and oriented, with 
adequate insight and no evidence of disordered thought 
processes or content.  Speech is of regular rate, rhythm, and 
volume, and eye contact is good.  There is no evidence of 
hallucinations, delusions, grandiosity, or psychomotor 
agitation, and no evidence of any suicidal ideation or plan.  
Based on all of the evidence of record, the Board finds that 
the criteria for a rating of 70 percent or higher under the 
current rating criteria have not been met.  38 C.F.R. §§ 
3.102, 4.2, 4.130, Diagnostic Code 9433.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's dysthymic disorder that would take 
the veteran's case so outside the norm as to warrant an 
extraschedular rating.  Although the veteran has been granted 
total disability based on individual unemployability (TDIU), 
the Board notes that this determination was based on the 
veteran's combination of service-connected disabilities.  Nor 
does the case present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Based on all of the 
evidence of record, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Even so, the Board finds 
no provision upon which to assign a higher rating.  The 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In correspondence dated in September 2001, January 2005, and 
April 2006 VA satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board points out that the claim on appeal is a downstream 
issue from the veteran's claim for entitlement to service 
connection.  As service connection has been granted and a 
disability rating and effective date has been assigned, the 
veteran's claims for service connection have been 
substantiated.  Therefore, the purpose of 38 U.S.C.A. 
§ 5103(a) has been satisfied and no additional notice as to 
the downstream issues is required.  Dingess, 19 Vet. App. at 
491.  The Board thus finds that any defect in notice would be 
rendered harmless in the present case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


ORDER

The appeal concerning an initial compensable evaluation for 
azoospermia is dismissed.

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder beginning March 9, 2000, is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


